DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1, 2, 11 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baleine et al. (US 10,437,083 B1, hereinafter referred as “Baleine”).
 	Regarding claim 1, Baleine discloses a display (col. 5, lines 6-8 discloses such a masking array can be used in a variety of applications, as listed in the background, including spatial light modulation) comprising: 
 	a plurality of pixels (Fig. 1c and col. 5, lines 37-40 discloses each array element of the mask array is also called a pixel or pixel structure), wherein: 
 	each pixel comprises a phase change material element (col. 5, lines 40-42 discloses each masking element includes a PCM element (e.g., PCM element 130a or 130b, collectively referenced hereinafter as PCM element 130)) comprising a phase change material thermally switchable between a plurality of stable states having different refractive indices relative to each other (col. 6, lines 42-44 and lines 59-63 discloses the PCM is configured to undergo a refractive index (n) and an extinction coefficient (k) change corresponding to a change between a blocking set state and a transmissive reset state for at least one portion of the infrared wavelength band); 
 	each pixel comprises a switching device configured to heat the phase change material of the pixel (col. 5, lines 43-49 discloses a heating element (e.g., hotplate 120a or 120b, collectively referenced hereinafter as hotplates 120 or micro-plate heating element layers)), and thereby thermally switch the phase change material of the pixel (Abstract discloses the PCM is in stacked relation above or below the heating element layer and configured to change transmissive states in the wavelength band in response to the temperature changes), in response to a control signal received by the switching device (col. 5, lines 45-59 discloses CMOS control circuitry configured to switch on and off each heating element); and 
 	the switching device comprises a single electronic component capable of being switched between different states by the control signal (col. 5, lines 47-49 discloses control circuitry 126a to switch hotplate 120a on and off and control circuitry 126b to switch hotplate 120b on and off) and configured such that heat received by the phase change material of the pixel during the thermal switching of the phase change material of the pixel consists predominantly of heat generated within the single electronic component (col. 8, lines 30-35 discloses the layers are advantageously designed and operated such that the PCM elements are thermally isolated from one another to prevent cross-talk between adjacent mask elements in the mask array).
	Regarding claim 2, Baleine discloses display of claim 1, wherein each pixel is configured such that more heat is generated within the single electronic component than elsewhere within the pixel during the thermal switching of the phase change material (col. 8, lines 30-35 discloses the layers are advantageously designed and operated such that the PCM elements are thermally isolated from one another to prevent cross-talk between adjacent mask elements in the mask array).
	Regarding claim 11, Baleine discloses display of any preceding claim 1 wherein a metallic heat sink structure (col. 9, lines 36-38 discloses thermal spreading layer 224 is thermally connected to a heat sink of some kind, such as a radiator, a cold finger or refrigeration unit) is provided between the single electronic component (heating material layer 220) and the phase change material element (PCM layer 230).
	Regarding claim 14, Baleine discloses display of any preceding claim 1 wherein the phase change material comprises one or more of the following: an oxide of vanadium (col. 2, lines 12-14 discloses the phase change material is a transition metal oxide-based material, such as vanadium dioxide (VO2)); an oxide of niobium; an alloy or compound comprising Ge, Sb, and Te; an alloy or compound comprising Ge and Te; an alloy or compound comprising Ge and Sb; an alloy or compound comprising Ga and Sb; an alloy or compound comprising Ag, In, Sb, and Te; an alloy or compound comprising In and Sb; an alloy or compound comprising In, Sb, and Te; an alloy or compound comprising In and Se; an alloy or compound comprising Sb and Te; an alloy or compound comprising Te, Ge, Sb, and S; an alloy or compound comprising Ag, Sb, and Se; an alloy or compound comprising Sb and Se; an alloy or compound comprising Ge, Sb, Mn, and Sn; an alloy or compound comprising Ag, Sb, and Te; an alloy or compound comprising Au, Sb, and Te; and an alloy or compound comprising Al and Sb.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baleine in view of Schiaffino et al. (US 6,327,397 B1, hereinafter referred as “Schiaffino”).
	Regarding claim 9, Baleine doesn’t explicitly disclose the display of any of claim 1, wherein the single electronic component consists of a threshold selector comprising a threshold material having an electrical resistance that changes when a threshold current is passed through the threshold material.
 	However, in a similar field of endeavor, Schiaffino discloses wherein the single electronic component consists of a threshold selector comprising a threshold material having an electrical resistance that changes when a threshold current is passed through the threshold material (col. 5, lines 61-64 discloses both types of heating elements are resistors that are designed so that each resistor generates the same amount of thermal energy when activated by a predefined voltage or current).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baleine so that each resistor generates the same amount of thermal energy when activated by a predefined voltage or current (col. 5, lines 61-64).



6. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baleine in view of Broughton et al. (US 2018/0017840 A1, hereinafter referred as “Broughton”).
	Regarding claim 15, Baleine doesn’t explicitly disclose the display of any preceding claim 1 wherein each pixel comprises a stack of layers comprising a spacer layer provided between the phase change material element and a reflective layer, wherein the spacer layer consists of a single layer or comprises multiple layers of materials having different refractive indices. 	 	
 	However, in a similar field of endeavor, Broughton discloses wherein each pixel comprises a stack of layers comprising a spacer layer (Fig. 2 and ¶0037 discloses spacer layer (4)) provided between the phase change material element (Fig. 2 and ¶0039 discloses phase change material (7)) and a reflective layer (Fig. 2 and ¶0037 discloses mirror sub-pixel electrodes (3)), wherein the spacer layer consists of a single layer (Fig. 2 illustrates the spacer layer is a single layer) or comprises multiple layers of materials having different refractive indices.
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baleine so that the thickness of the air gap may be controlled so as to enable any pixel region to display at least two distinct coloured reflection states, and both a bright and a dark achromatic reflecting state (¶0018).

7. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baleine in view of Park (US 2015/0098032 A1, hereinafter referred as “Park”).
	Regarding claim 16, Baleine doesn’t explicitly disclose the display of any preceding claim 1 wherein each pixel comprises a stack of layers comprising a capping layer, wherein the phase change material element is provided between the capping layer and a reflective layer and the capping layer consists of a single layer or comprises multiple layers of materials having different refractive indices.
	However, in a similar field of endeavor, Park discloses wherein each pixel comprises a stack of layers comprising a capping layer (60), wherein the phase change material element (40) is provided between the capping layer (60) and a reflective layer (70) and the capping layer (60) consists of a single layer (Fig. 4 and ¶0052 discloses second substrate 60 is an upper substrate opposite to the first substrate 10) or comprises multiple layers of materials having different refractive indices. 	
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baleine for the purpose of providing a protection film over the device.

Allowable Subject Matter
6. 	Claims 3-8, 10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692